DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
As mentioned in the interview summary of 13 January 2022, in terms of claim 1, Examiner agreed with applicant's argument of "impermissible hindsight reasoning" of switching the position of the first delay circuit (102) of Gotou between the first (80) and second (82) input matching circuits with an appropriate characteristic impedance and similarly switching the position of the second delay circuit (92) between the second (74) and third (76) output matching circuit, because there is no compelling reason suggested by Gotou. 
Examiner also agreed with applicant's argument in regards to claim 5 that "an electrical length from the first input terminal to the first amplifier is longer than an electrical length from the second input terminal to the second amplifier within a range of 1/4 + 20% of a wavelength of the input signal" was not explicit from the prior art Gotou (Fig. 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843